Citation Nr: 1518683	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  07-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an epididymal cyst, to include as due to exposure to asbestos, jet fuel, and/or lead paint.  

2.  Entitlement to service connection for depression and anxiety, to include as due to exposure to asbestos, jet fuel, and/or lead paint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to May 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a number of issues, including the two remaining on appeal.  

In December 2009, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues on appeal were remanded by the Board in March 2010, May 2012, and November 2013 for further development of the evidence and to insure due process.  This has been accomplished for the issue of service connection for an epididymal cyst, and that issue is returned for appellate consideration.  

The issue of service connection for depression and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

An epididymal cyst was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including exposure to asbestos, jet fuel, or lead paint.


CONCLUSION OF LAW

A chronic epididymal cyst was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A May 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in June 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met as to the issue decided herein.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Chronic Epididymal Cyst

The Veteran contends that service connection should be awarded for a chronic epididymal cyst, which he believes is the result of his exposure to chemicals such as jet fuel, asbestos, and/or lead paint, while on active duty.  He points out that, while he was noted to have normal skin at the time of separation from active duty, he was not afforded a thorough examination at that time.  It is noted that the Veteran submitted his claim for service connection for this disability in February 2006.  

Review of the Veteran's STRs shows that he was treated in August 1965 for a rash in the area of his genitals.  The impression was of a mild rash.  The Veteran was to return if this did not resolve.  There are no further complaints of pertinent disability in the STRs.  At the time of examination for discharge from service, clinical evaluation of the skin was normal.  

Post-service medical evidence shows no complaint or manifestation of pertinent disability until private outpatient records dated in September and October 1994.  When first seen, it was noted that he reported a little "BB feeling mass" on top of the right testicle that he stated had been there for years.  On examination, a "BB size feeling mass" was noted on the tip of the right testicle that was probably just an old scar and was considered benign.  

In an October 2006 letter, the Veteran's private physician, who reported having treated him since April 1990, noted that the Veteran had had various skin lesions through the years.  The physician noted an article on the health effects of crude oil exposure during Operation Desert Storm, which found that exposure to solids such as gasoline, diesel fuel, or kerosene resulted in defatting of the skin making it more prone to dermatitis, secondary skin infections, and increased absorption of chemical warfare agents.  The doctor believed that the Veteran was exposed to some of these same type of petroleum products onboard ship during service and that it was as likely as not that his skin problems were related to his exposure to petroleum products.  

VA outpatient treatment records, dated from February 2006, do not show complaints or manifestations of an epididymal cyst.  On May 2007 VA skin examination, the Veteran reported having been soaked with petroleum oil while serving in the Navy and that after discharge he had developed skin lesions, some of which were removed.  These were noted from the hands, face, underarms, and back.  He was told that all of the lesions were benign.  He stated that he had been having dry skin all over his body, which broke out and bled at times.  He now said that he did not have any skin lesions to show, except for dry and peeling skin.  During the last 12 months, he had not had any skin lesions.  He stated that he used skin lotions to keep his skin moist.  On physical examination, there was no active skin disease and no skin lesions noted.  There was no evidence of dermatitis.  There was no disfigurement or scarring noted.  There was no impairment of function because of dry skin.  The diagnosis was no skin disease or lesion identified.  It was noted that review of the records shows that the Veteran had had a skin lesion removed in March 1998 under local anesthesia, but that there was no evidence of skin lesion or disease on present examination.  The examiner concluded by opining that the dryness of the Veteran's skin was not likely due to exposure to petroleum products during service. 

A VA medical opinion was obtained in June 2012.  At that time, the Veteran's medical records were reviewed and the examiner rendered an opinion that the Veteran's epididymal cyst was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that, after considering the Veteran's STRs, private medical records, military service, and VA medical records, taking a history, performing a physical examination and review of the medical literature,  it was concluded that the epididymal cyst was less likely than not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, including exposure to jet fuel, and/or lead paint. It was at least as likely as not a result of a congenital developmental conditions and was not caused by and/or worsened by an already service-connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  It was noted that the initial scrotal abnormality was reported in treatment notes of  September 1994 when the Veteran reported a right testicle mass, and March 1996 entry reporting "left upper testicle lump 8mm long standing. "  A search of medical literature did not show an association between jet fuel and/or lead based paint and an epididymal cyst.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  While the Veteran's private physician opined that it was as likely as not that the Veteran's skin disabilities over the years were related to exposure to petroleum products during service, this opinion was based on an assumption that the Veteran was exposed to the same type of petroleum products as participants in Operation Desert Storm.  This is an assumption that is not completely supported by the evidence.  Moreover, the initial VA examination in 2007 found no skin abnormality at all.  Finally, the examiner in 2012 found no association in any medical literature between an epididymal cyst and jet fuel and/or lead based paint.  The 2012 opinion is found more credible by the Board in that it provides a more complete rationale.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an epididymal cyst, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an epididymal cyst is denied.  


REMAND

Regarding the issue of service connection for depression and anxiety, it is noted that the Veteran and his representative have, in the most recent informal hearing presentation, advanced contentions regarding the Veteran's incurrence of this disability that have not been previously addressed by VA mental disorders examiners.  Specifically, it is contended that the type of work, length of work hours, and the isolation that the Veteran experienced while working in the aft pump room, was the onset of his major depressive disorder.  It is pointed out that the Veteran's service records show he worked in the aft pump room and he has testified that he was isolated for upwards of 30 hours from sunlight and fresh air.  It is noted that an October 2008 statement from the Veteran's private physician includes an opinion that the Veteran's anxiety could be due to long deployments.  Review of the record shows that this contention has not been addressed by a VA examiner.  As such, the Board finds that an additional pertinent examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a mental disorders examination to ascertain the current nature and etiology of his depression and anxiety.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any current acquired psychiatric disorder manifested by anxiety and/or depression is related to service.  The examiner must specifically address the contentions regarding isolation in the aft pump room as specified above and the comments made by the Veteran's private doctor in October 2008.  All indicated studies should be performed.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


